Citation Nr: 0009752	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for colon cancer, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to an increased evaluation for residuals of 
septic arthritis of the third finger, left hand, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for peripheral neuropathy and colon cancer and an evaluation 
in excess of 10 percent disabling was denied for residuals, 
septic arthritis, third finger, left hand.  

The record indicates that the veteran has submitted evidence 
in support of a claim for service connection for post-
traumatic stress disorder (PTSD).  It does not appear that 
this issue has been addressed by the RO in the first 
instance.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claims adjudication process. 
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the stated issue. Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, 
the Board does have jurisdiction of a claim for service 
connection for PTSD at this time, and this claim is 
accordingly referred to the RO for appropriate adjudicatory 
action.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The available evidence does not suggest that there is an 
etiological relationship between the current diagnosis of 
peripheral neuropathy and the veteran's period of active 
service, to include exposure to Agent Orange therein.  

2.  The available evidence does not suggest that there is an 
etiological relationship between colon cancer and the 
veteran's period of active service, to include exposure to 
Agent Orange therein.   

3.  Residuals of septic arthritis of the third finger of the 
left hand are manifested by limitation of motion of full 
flexion.  

CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The claim for service connection for colon cancer, 
claimed as secondary to Agent Orange exposure, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

3.  Residuals of septic arthritis of the middle finger of the 
left hand are no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71, 
Diagnostic Codes 5002, 5226 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection claims

The veteran contends that service connection is warranted for 
peripheral neuropathy and for colon cancer, on the basis that 
these disabilities are related to Agent Orange exposure 
during his active service in Vietnam during the Vietnam era.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, including organic diseases of the nervous 
system and malignant tumors, service connection may be 
warranted if the disability is manifested to a compensable 
degree within one year following the veteran's discharge from 
active service, based on application of the provisions 
pertaining to service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (1999).  

With respect to veterans exposed to Agent Orange during 
service in Vietnam, 38 C.F.R. § 3.309(e) provides that acute 
or subacute peripheral neuropathy be service-connected even 
if there is no record of the disease in service, provided 
that all requirements under 38 C.F.R. § 3.307(a)(6) are met, 
and no affirmative evidence to rebut service incurrence is 
presented.  According to 38 C.F.R. § 3.307(a)(6), acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within one year following the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  For the 
purposes of 38 C.F.R. § 3.309, the terms acute and subacute 
peripheral neuropathy means a transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of onset.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1040 (1994).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998). 
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim. Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Both service in the Republic of Vietnam during the designated 
time period and the establishment of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent. 38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e); McCartt v. West, 12 
Vet. App. 164 (1999).  The veteran's active duty included 11 
months and 27 days of service in Vietnam.  

The Board acknowledges that by finding the following service 
connection claims to be not well grounded, it has based a 
determination regarding these issues on a different legal 
basis than the one utilized by the RO.  When the Board, in a 
decision, addresses a question that has not been addressed by 
the RO, due process considerations require inquiry as to 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board concludes that the appellant 
has not been prejudiced, as the Board has considered the same 
law and regulations as the RO and has merely concluded that 
the initial threshold evidentiary requirements of a well-
grounded claim have not been met.  Therefore, the result is 
the same.

Peripheral Neuropathy

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for peripheral neuropathy.  
Service medical records are negative for treatment or 
diagnosis of peripheral neuropathy, and the veteran was 
neurologically evaluated as normal at the time of the August 
1968 separation examination.  Post-service records are 
negative for diagnosis or treatment of peripheral neuropathy 
until January 1998, or after the veteran had initiated a 
claim for service connection for Agent Orange residuals.  On 
VA examination in January 1998, the examiner indicated that 
there was clinical evidence of a peripheral neuropathy, and 
the report of an EMG/nerve conduction study of the right 
upper and right lower extremities shows findings of a mild 
generalized peripheral neuropathy.  

However, there is no evidence of the manifestation of a 
peripheral neuropathy for more than twenty-five years 
following the veteran's discharge from active service, and 
furthermore, the record does not include any competent 
evidence, to include a medical opinion, which suggests that 
the current diagnosis of peripheral neuropathy is 
etiologically related to the period of active service or to 
Agent Orange exposure therein.  As a result, the veteran has 
failed to demonstrate that the claimed disability is directly 
related to his period of active service.  

The Board also notes that in this case, service incurrence of 
peripheral neuropathy may not be presumed.  Exposure to an 
herbicide agent is presumed if acute or subacute peripheral 
neuropathy, defined as a transient peripheral neuropathy, is 
manifested to a degree of 10 percent within one year 
following the date of last exposure. See 38 C.F.R. § 3.307 
(1999).  Thus, a chronic peripheral neuropathy is not one of 
the diseases for which service connection is warranted on a 
presumptive basis under 38 C.F.R. § 3.309(e).  The veteran 
was discharged from active duty in August 1969, and there is 
no evidence of the manifestation of an acute or subacute 
peripheral neuropathy within one year thereafter, a period 
which includes one year following the date of his last 
exposure to an herbicide, or the date on which he left 
Vietnam.  In addition, the evidence does not suggest that a 
peripheral neuropathy or other organic disease of the central 
nervous system was manifested to a compensable degree within 
one year following the veteran's discharge, such that a 
presumptive of service connection would be warranted for 
peripheral neuropathy under 38 C.F.R. § 3.309(a) (1999).  

The Board notes that it is the veteran's contention that he 
has permanent nerve damage as a result of Agent Orange 
exposure.  However, lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service. Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant lacks the medical training and expertise to 
render competent testimony regarding an association between 
his current complaints and inservice exposure to Agent 
Orange, and lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disability (peripheral neuropathy) and 
the period of active service, to include exposure to Agent 
Orange therein.  Furthermore, there is no evidence of a 
disease or disability for which in-service exposure to Agent 
Orange may be presumed.  See McCartt, supra.  Accordingly, 
the Board finds that the requirements for a well grounded 
claim have not been satisfied, and thus, the claim for 
service connection for peripheral neuropathy must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied in the April 1998 Statement 
of the Case, in which the veteran was notified that there was 
no record of mild generalized peripheral neuropathy within 
one year after last exposure to herbicides in Vietnam.  

Colon cancer

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for colon cancer.  Service 
medical records are negative for treatment, complaints, or 
diagnoses of colon cancer during the veteran's period of 
active service.  Post-service treatment for colon polyps and 
a diagnosis of tubular adenoma is shown in 1992, and there is 
evidence of treatment for colon cancer in 1993 and 1995.  In 
a June 1996 statement, Neil W. Nadelson, M.D., indicated that 
the veteran had been treated for many years for cancer of the 
colon, which had been removed.  At the present time, there is 
no record of treatment for colon cancer for a period of more 
than twenty years following the veteran's discharge from 
active service.  In addition, there is no competent evidence 
of a malignant tumor within one year of separation from 
active service.  Furthermore, the record does not include any 
competent evidence, to include a medical opinion, which 
suggests that colon cancer is related to the period of active 
service generally; nor is there any evidence suggesting a 
relationship between colon cancer and in-service exposure to 
Agent Orange.  

The Board notes that colon cancer is not one of the listed 
diseases for which Agent Orange exposure may be presumed 
under 38 C.F.R. § 3.309, and thus, service connection is not 
warranted for colon cancer on a presumptive basis under that 
provision.  McCartt, supra.  While it may be the veteran's 
belief that his colon cancer is related to Agent Orange, lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service. Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant lacks 
the medical training and expertise to render competent 
testimony regarding an association between his current 
complaints and inservice exposure to Agent Orange, and lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).

In light of the above, therefore, it is the opinion of the 
Board that the veteran has failed to present evidence of an 
etiological link, or nexus, between the claimed disability of 
colon cancer and the period of active service, to include 
Agent Orange exposure therein.  Thus, the requirements for a 
well grounded claim have not been satisfied.  As noted, 
entitlement to service connection for colon cancer is not 
available on a presumptive basis under 38 C.F.R. § 3.309 
(1999).  As such, the Board finds that the veteran's claim 
for service connection for colon cancer lacks plausibility 
when considered on either a direct basis or a presumptive 
one.  Accordingly, the claim is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied in the April 1998 Statement 
of the Case, in which the veteran was informed that the 
available scientific and medical evidence did not support the 
conclusion that the condition at issue was associated with 
herbicide exposure.  

II.  Increased Evaluation

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for service-connected septic 
arthritis of the middle finger of the left hand.  

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).
In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).  While evaluation of a service-
connected disability requires review of the appellant's 
medical history, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Therefore, although the Board has reviewed all the evidence 
of record, it finds that the most probative evidence is that 
which has been developed immediately prior to and during the 
pendency of the claim on appeal.   

The Board has also considered the application of 38 C.F.R. § 
4.40 and 4.45 (1998) when rating this disability. Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  It is the intent of 
the Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability, and 
actually painful, unstable, and maligned joints are entitled 
to at least the minimum compensable rating for the joint 
involved. 38 C.F.R. § 4.59 (1999).

Service medical records show that the veteran was 
hospitalized during service for treatment of septic 
arthritis, in the metacarpal phalangeal joint (MCP), long 
finger of the left hand.  It was noted that an infection had 
been resolved with antibiotic, and that he might need further 
work on his finger (i.e. a fusion).  In April 1969, service 
connection was granted for septic arthritis in the long 
finger of the left hand, with assignment of a noncompensable 
evaluation under Diagnostic Code 5002.  

On VA examination in June 1969, the veteran asserted that he 
was left handed.  The report shows an impression that the 
destructive arthritis in the 3rd metacarpophalangeal joint 
could be due to previous injury or infection.  

In July 1969, an increased evaluation of 10 percent disabling 
was granted for residuals of septic arthritis of the third 
finger, left hand, retroactive to the date following the 
veteran's separation from service.  

VA hospital records show diagnosis and treatment for 
Raynaud's phenomenon with scleroderma and associated 
symptomatology, including arthralgia's of the ankles, knees, 
hips, elbows, shoulders, wrists, and midback.  In an October 
1982 decision, the Board denied service connection for 
Raynaud's phenomenon with scleroderma.  

On VA examination in December 1997, the veteran complained of 
morning stiffness and arthralgia lasting for 1-2 hours in his 
hands, shoulders, and knees.  He reported a recent 
progression of arthralgia as well as a history of Raynaud's 
phenomenon that attributed with triphasic color changes in 
his hands and feet when exposed to cold.  He also described 
increased arthralgia in his hands.  The wrists had full range 
of motion without any synovitis, and the MCP, distal 
interphalangeal (DIP), and proximal interphalangeal (PIP) 
joints were intact.  In the left hand, there was tightening 
of the skin over the dorsum, decreased flexion of the digits, 
as well as limitation of motion of full flexion, probably due 
to post-traumatic septic arthritis in the left second and 
third MCP joints by history.  

It was noted that with exposure to cold, the veteran 
experienced discoloration in his digits bilaterally.  There 
was a loss of the tip of the digit of his left third and 
fourth with scar formation, which was without any ulceration.  
Diagnoses included rule-out connective tissue disease, 
combination of other inflammatory arthritis as well as 
rheumatoid arthritis with scleroderma mixed connective tissue 
disease as well rule-out; history of scleroderma; and 
arthralgia's with negative sero-"illegible," no evidence of 
no "CTD" now.  

The December 1997 bilateral hand x-ray revealed findings of 
minimal but definite wasting of the distal soft tissues over 
the distal phalangeal tufts of the 2nd through 4th digits 
bilaterally and possibly of the thumb as well.  There was 
focal post-traumatic degenerative change at the left 3rd 
metacarpal phalangeal joint, presumably in the left hand.  
On VA general medical examination in January 1998, the 
veteran complained of stiffness and intermittent swelling, 
which was accompanied by symptoms of Raynaud's disease 
including blanching and cold sensation of his fingers and 
toes on exposure to cold.  Diagnoses included arthritis, 
possibly degenerative joint disease and history of fusion, 
left wrist, and the examiner indicated that x-rays did not 
confirm the fusion in the left wrist area that was 
visualized.  It was also noted that chemistries were 
significant for a slightly elevated hemoglobin and serum 
transaminase levels.  Scleroderma factor was negative as was 
rheumatoid factor.  

The residuals of septic arthritis in the middle finger of the 
veteran's left hand have been rated by analogy to Diagnostic 
Code 5002, which pertains to rheumatoid arthritis.  
Rheumatoid arthritis is rated either as an active process or 
as chronic residuals. 38 C.F.R. Part 4, Diagnostic Code 5002 
(1999).  In this case, there is no basis for evaluation of 
the service-connected arthritis in the left middle finger as 
an active process, as pathology tests conducted at the time 
of the December 1997 VA examination showed that the 
rheumatoid factor was negative.  More importantly, there is 
no competent evidence of an active septic arthritis, the only 
disorder for which service connection has been granted.  

Under Diagnostic Code 5002, chronic residuals of arthritis 
such as limitation of motion or ankylosis, favorable or 
unfavorable, are rated under the appropriate diagnostic codes 
for the specific joints involved. Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. Id.  
The criteria pertaining to limitation of motion of the middle 
finger of the hand are set forth in the Schedule in 
Diagnostic Code 5226.  Diagnostic Code 5226 provides that a 
10 percent rating will be assigned for ankylosis of the 
middle finger of the major hand, either favorable or 
unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999).  
The regulatory note at the beginning of the section for 
evaluating ankylosis of fingers states that "(2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) with 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable."

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 10 percent disabling is not warranted 
for residuals of septic arthritis of the left middle (long) 
finger at the present time.  As noted, the arthritis 
residuals are rated on the basis of limitation of motion of 
the joint affected.  Currently, limitation of motion of the 
middle finger is rated as 10 percent disabling for the major 
hand under Diagnostic Code 5226, which is the maximum 
allowable rating under that code.  Thus, the Schedule does 
not contemplate the assignment of an evaluation in excess of 
10 percent disabling for residuals of septic arthritis of the 
left middle finger.  Likewise, a higher evaluation is not 
warranted on the basis of functional loss under DeLuca, 
supra, and the provisions of 38 C.F.R. § 4.40, 4.45 (1999).  
Johnston v. Brown, 10 Vet.App. 80 (1997).  In addition, the 
veteran is already receiving the minimum evaluation for 
periarticular pathology of the involved joint under 38 C.F.R. 
§ 4.59.  

Although the Board must consider whether there is unfavorable 
ankylosis, in this case the disability rating for both 
favorable and unfavorable ankylosis of the third middle 
finger of the major hand are the same.  Furthermore, the 1997 
VA examination revealed evidence of decreased flexion, 
however, the joints were intact, and thus, there is no 
evidence of extremely unfavorable ankylosis such that 
application of Diagnostic Codes 5152 through 5156 (ratings 
for amputation) would be warranted in this instance.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5227 (1999). 

The Board notes that there is evidence of arthralgias and a 
diagnosis of possible degenerative joint disease involving 
various other joints of the body.  In addition, the veteran 
has a history of diagnosis and treatment for Raynaud's 
phenomenon with scleraderma with associated discoloration of 
the hands bilaterally.  Furthermore, the 1998 VA examination 
indicated the loss of the tip of his left third and fourth 
digits with scar formation.  However, service connection has 
not been established for scarring as a residual of an injury 
to the 4th digit of the left hand, Raynaud's phenomenon, or 
arthralgia's in any area of the body other than the left 
middle finger.  In establishing a service-connected 
evaluation, the use of manifestations not resulting from 
service-connected disease or injury is to be avoided.  
38 C.F.R. § 4.14 (1999).  Thus, the Board may not consider 
the symptomatology associated with the veteran's nonservice-
connected diagnoses when determining the appropriate rating 
for a service-connected disability.  

Finally, the Board notes that scar formation on the left 
third middle finger was noted to be free of ulceration.  
There is no evidence that this scarring is productive of 
compensable manifestations for which a separate evaluation 
would be warranted under Diagnostic Codes 7803, 7804, or 
7805, and the holding in Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (separate evaluations may be assigned for distinct 
manifestations of the same disability so long as the 
symptomatology is not duplicative of or overlapping).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for residuals of septic arthritis in the left middle (long) 
finger.  


ORDER

As a well grounded claim  has not been presented, service 
connection is denied for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.

As a well grounded claim has not been presented, service 
connection is denied for colon cancer, claimed as secondary 
to Agent Orange exposure.

Residuals of septic arthritis of the left middle finger are 
no more than 10 percent disabling.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

